DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Objections
Claim 5 is objected to because of the following informalities:  the phrase “the an exposure time” appears to be a typo.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6-9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites, “said toilet brush has a profile” and “a bottom having a profile adapted to receive said toilet brush with a corresponding profile.” It is unclear if or how “said toilet brush with a corresponding profile” relates to “said toilet brush has a profile.” The claim will be examined as best understood.
Claims 4 and 6 recite the limitation "a lid" despite the same limitation being introduced in their parent claim.  As such, there is insufficient antecedent basis for this limitation in the claim.
Claim 4, 6, and 9 refer to a “lid”, but make no reference to the flap or another closing portion, both of which are recited together with the lid elsewhere. It is unclear if this limitation seeks to distinguish a lid from the other elements. 
Claim 6-8 recite, “said container”, but make no reference to the housing that is recited together with the container elsewhere. It is unclear if this limitation seeks to distinguish a container from a housing. 
Claims 9 and 13 recite, “said housing”, but make no reference to the container that is recited together with the housing elsewhere. It is unclear if this limitation seeks to distinguish a container from a housing. 
Claims 8 and 9 recite the limitation "said insert." There is insufficient antecedent basis for this limitation in the claim.
Claim 13 refers to a “flap”, but make no reference to the lid or another closing portion, both of which are recited together with the flap elsewhere. It is unclear if this limitation seeks to distinguish a flap from the other elements.
Claim 13 recites, “wherein said housing is adapted to be flush-mounted and said flap is aligned with a wall or a front side of an installation with said housing installed.” It is unclear whether these limitations are stating that the housing can be flush-mounted, or is flush-mounted. This is a relevant different, since the latter case would amount to positively claiming the wall onto which the housing is mounted.
The above claims will be examined as best understood in light of the original disclosure.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,841,029 B1 [Williams] in view US 2006/0213792 A1 [Nguyen] and further in view of US 2011/0020184 A1 [Sun].

Regarding Claim 1:
Williams teaches an assembly for storing and disinfecting toilet brushes; 
a housing for accommodating the entire toilet brush (Fig. 1), 
wherein said housing is provided with an opening for taking up said toilet brush (Fig. 2 edge (13) defines the opening); 
a lid, a flap or another closing portion for closing said opening (Fig. 1 (6)); 
a UV-light source emitting UV-light having a wavelength range and an intensity (Fig. 5 (42)), said UV-light source provided for exposing at least a handle of said toilet brush to said 
control means are provided for controlling said UV-light source in such a way that said UV-light source emits UV-light only when said said housing is closed (this is interpreted under 35 USC 112(f) to correspond to at least a contact switch as described in instant PgPub para 31. Williams teaches a contact switch between its lid and housing at 3:65-4:9. This switch is the same structure as is claimed, and provides the same function.).

However, Williams fails to teach that the assembly includes a toilet brush having a shaft, a handle and a brush head; or that opening means are provided for opening said housing without hand contact.
Nguyen teaches using a sanitizer for disinfecting plungers on a toilet brush (Figs. 8a, b; para 85). It would have been obvious to one of ordinary skill in the art before the effective time of filing to follow the teachings of Nguyen and sanitize a toilet brush in the device of Williams. One would have been motivated to do so since this would sanitize a toilet brush.
Sun teaches a receptacle with a UV light (abstract, para 5) that uses a foot pedal or a motor connected to a motion sensor to open its lid (para 17). Either technique corresponds to the instant disclosure’s description of the 112(f) limitation, “opening means for opening…” It would have been obvious to one of ordinary skill in the art before the effective time of filing to add either the foot pedal, or motor and sensor of Sun to the above modified invention. One would have been motivated to do so since this would make opening the housing more convenient.

Regarding Claim 2:
The modified invention of claim 1 teaches the assembly of claim 1, wherein said said housing is provided with a releasable insert for said toilet brush (the structure presented under plunger head (34) in Williams Fig. 1). 

Regarding Claim 3:
The modified invention of claim 2 teaches the assembly of claim 2, and wherein said toilet brush has a profile (all toilet brushes have profiles) and said insert is provided with a bottom having a profile (the bottom of the insert of Williams necessarily has a profile) adapted to receive said toilet brush with a corresponding profile (The bristles of toilet brushes deform under pressure. As such, the profile of the brush changes to correspond to whatever surface it rests on. Since a brush in the modified invention would rest of the insert of Williams, its profile would roughly correspond to the profile of the insert.). 

Regarding Claim 4:
The modified invention of claim 1 teaches the assembly of claim 1, and wherein said container has a lid or a housing cover (Williams (6)) and said UV-light source (Williams (42)) and said control means are accommodated in said container lid or below said housing cover (Williams Fig. 5 (20)). 

Regarding Claim 5:
The modified invention of claim 1 teaches the assembly of claim 1, and wherein said control means comprise a timer for determining an exposure time (Williams Fig. 7 (20)) and said Nguyen, para 109, teaches switching off the UV light after a predetermined exposure time). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the predetermined exposure time of Nguyen in the above modified invention. One would have been motivated to do so since this would ensure that the brush received a sufficient dosage of radiation, without wasting energy.

Regarding Claim 6:
The modified invention of claim 1 teaches the assembly of claim 1, and wherein said container has a lid (Williams (6)) and a sensor is provided for detecting a position of said lid, said sensor generating signals which are transmitted to said control means (Williams 3:65-4:9, wherein electrical contacts (24) and (26) act as the claimed sensor). 

Regarding Claim 7:
The modified invention of claim 1 teaches the assembly of claim 6, and wherein said sensor is provided with a pin switch, a contact with book cover function or another contact, detecting when said container is closed so that said control means generate a signal for starting said UV light (Williams 3:65-4:9). 

Regarding Claim 8:
The modified invention of claim 1 teaches the assembly of claim 1, and wherein said container is provided with a rim, hook or projection (Williams Fig. 3 (13)) and [an] insert is provided with a radially outwardly projecting upper rim (Williams Fig. 3 shows such a rim on the insert thereof). 

Regarding Claim 10:
The modified invention of claim 1 teaches the assembly of claim 1, and wherein said lid is connected to a pedal which is adapted to move said lid, said flap or other closing element to an open position by foot (Sun para 17). 

Regarding Claim 11:
The modified invention of claim 1 teaches the assembly of claim 1, and wherein a motor is provided for moving said lid, said flap or said closing element (Sun para 17).

Regarding Claim 12:
The modified invention of claim 11 teaches the assembly of claim 11, and wherein said motor for moving said lid, said flap or said closing element receives control signals from a motion sensor (Sun para 17). 

Regarding Claim 13:
The modified invention of claim 1 teaches the assembly of claim 1, and wherein said housing is adapted to be flush-mounted and said flap is aligned with a wall or a front side of an installation with said housing installed therebehind (The entire device of Williams can be flush mounted into a curved wall or into a depression of wall. As such, it is configured for particular types of flush-mounting.).

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881